In a separation action the plaintiff, who had been married to the defendant three years, moved for temporary alimony and counsel fees. The motion for temporary alimony was denied, except that the defendant was required to furnish a certain measure of support for the plaintiff on the basis already existing. Counsel fees were allowed in the sum of $2,500. The plaintiff’s charges have very little support aside from her own affidavit, and are denied by the defendant with some measure of support from other sources. Under the circumstances, the determination of the principal question of alimony and counsel fees, further than allowed by this court, should await the result of the trial. Order, in so far as an appeal is taken therefrom, modified by reducing the amount of the counsel fees to $1,500, to be paid as follows: one-half within fifteen days from the entry of the order hereon and the balance on the day of the commencement of the trial of the action, and, as so modified, affirmed, without costs. Lazansky, P. J., Hagarty, Davis and Taylor, JJ., concur; Adel, J., not voting.